Filed:   November 14, 2013

                              PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1610
                      (3:08-cv-00540-MOC-DSC)


LUANNA SCOTT; SHUNDERIA GARLINGTON; RUTH BETH; WENDY BEVIS;
KATHERINE   BRACEY;    RUBY    BRADY;   MARIE   ALICE   BROCKWAY;
VICKIE CLUTTER; DIANE CONAWAY; JUDY CORROW; TRACI DAVIS;
CAROL DINOLFO; REBECCA DIXON; PAMELA EWALT; NANCY FEHLING;
TERESA     FLEMING;      IRENE     GRACE;     DOROTHY     HARSON;
CHARLENE HAZELTON; SHELLY HUGHES; CHRISTAL J. JOSLYN;
ADA L.   KENNEDY;   NEITA LAFRENIERE;       MARGIE   A.   LITTLE;
CAROL MARTIN; LEANNE MAXWELL; WANDA MAYFIELD; DORIS MOODY;
VANESSA      L.      PEEPLES;        VERONICA      PERRY-PREDDIE;
RUTH ELLEN PHELPS;       SHEILA      PIPPIN;     LANA     RADOSH;
MICHELLE RODGERS;     VADA     ROSE;    VICKEY    JO    SCRIVWER;
LINDA R. SILVA;       SHARON        SIPES;      NANCY      SMITH;
MARIE E. SPELLISSY;     SYLVIA    C.   TENORIO;   JUDY   TIDRICK;
BEVERLY L. TRIPLETT; CAROL SUE VANFLEET; DEBBIE VASQUEZ;
CLAIRE WHITE; BONNIE WILLIAMS; CINDY MARIE ZIMBRICH,

                Plaintiffs – Appellants,

and

LINDA L. FULMER; JEAN MACQUARRIE; HELEN ZIMMERMAN,

                Plaintiffs,

v.

FAMILY DOLLAR STORES, INC.,

                Defendant – Appellee.



                              O R D E R
     Petition for panel rehearing was filed by appellant, Family

Dollar Stores, Inc.         The court denies the petition for panel

rehearing.

     Entered    at   the    direction   of     Judge     Gregory      with   the

concurrence of Judge Keenan. Judge Wilkinson filed an opinion

dissenting from the denial of panel rehearing.

                                         For the Court

                                         /s/ Patricia S. Connor, Clerk



WILKINSON, Circuit Judge, dissenting from the denial of panel
rehearing:

     I vote to grant panel rehearing and would promptly affirm

the district court’s denial of class certification in this case.

Inasmuch as the panel majority declines to do this, the central

issue is best settled, if not in this action, then sometime

soon, by the Supreme Court of the United States. To have the

centralized    delegation    of   discretion    to     500   middle    managers

across the country expose a company to a nationwide class action

seems to me so contrary to the Court’s Wal-Mart decision as to

whittle it down to near meaninglessness. I do not intend to

repeat the points set forth in my dissenting opinion other than

to note that the evisceration of Wal-Mart marks no more than the

beginning of the problems in class action litigation generated

by the majority’s decision.